Case 2:19-cv-13428-SJM-RSW ECF No. 21, PageID.624 Filed 01/28/21 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


ASHLEY BIBB,
                                            Case No. 2:19-cv-13428
             Plaintiff,
                                            HONORABLE STEPHEN J. MURPHY, III
v.

ANDREW SAUL,
COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.
                                  /

               ORDER OVERRULING OBJECTIONS [17],
          ADOPTING REPORT AND RECOMMENDATION [16],
      DENYING BIBB'S MOTION FOR SUMMARY JUDGMENT [10], &
      GRANTING DEFENDANT'S SUMMARY JUDGMENT MOTION [14]

      The Commissioner of the Social Security Administration ("SSA") denied Ashley

Bibb's ("Bibb") application for Supplemental Security Income and Disability

Insurance Benefits in a decision issued by an Administrative Law Judge ("ALJ"). ECF

8-2, PgID 41–53. After the SSA Appeals Council declined to review the ruling, Bibb

appealed. The Court referred the matter to Magistrate Judge R. Steven Whelan, ECF

3, and the parties filed cross-motions for summary judgment, ECF 10, 14. The

magistrate judge issued a Report and Recommendation ("Report") suggesting the

Court deny Bibb's motion and grant the Commissioner's motion. ECF 16. Bibb filed

timely objections to the Report. ECF 17. After examining the record and considering

Bibb's objections de novo, the Court finds that her arguments are meritless. Thus,




                                        1
Case 2:19-cv-13428-SJM-RSW ECF No. 21, PageID.625 Filed 01/28/21 Page 2 of 7




the Court will adopt the Report's findings, deny Bibb's motion for summary judgment,

grant the Commissioner's motion for summary judgment, and dismiss the complaint.

                                    BACKGROUND

         The Report properly details the events giving rise to Bibb's action against the

Commissioner. ECF 16, PgID 582–89. The Court will adopt that portion of the Report.

                                  LEGAL STANDARD

         Civil Rule 72(b) governs the review of a magistrate judge's report. A district

court's standard of review depends upon whether a party objects. The Court need not

undertake any review of portions of a Report to which no party has objected. Thomas

v. Arn, 474 U.S. 140, 149–50 (1985). De novo review is required, however, if the

parties "serve and file specific written objections to the proposed findings and

recommendations." Fed. R. Civ. P. 72(b)(2). In conducting a de novo review, "[t]he

district judge may accept, reject, or modify the recommended disposition; receive

further evidence; or return the matter to the magistrate judge with instructions."

Fed. R. Civ. P. 72(b)(3).

         When the Court reviews a case under 42 U.S.C. § 405(g), the Court "must

affirm     the   Commissioner's   conclusions   absent   a   determination    that   the

Commissioner has failed to apply the correct legal standards or has made findings of

fact unsupported by substantial evidence in the record." Longworth v. Comm'r Soc.

Sec. Admin., 402 F.3d 591, 595 (6th Cir. 2005) (quotations omitted). Substantial

evidence consists of "more than a scintilla of evidence but less than a preponderance"

such that a "reasonable mind might accept as adequate to support a conclusion."



                                            2
Case 2:19-cv-13428-SJM-RSW ECF No. 21, PageID.626 Filed 01/28/21 Page 3 of 7




Rogers v. Comm'r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quotations omitted).

An ALJ may consider the entire body of evidence without directly addressing each

piece in his decision. Kornecky v. Comm'r of Soc. Sec., 167 F. App'x 496, 508 (6th Cir.

2006). "Nor must an ALJ make explicit credibility findings as to each bit of conflicting

testimony, so long as his factual findings as a whole show that he implicitly resolved

such conflicts." Id.

                                    DISCUSSION

       Bibb first objects to the Report arguing that the magistrate judge's analysis

and rationale violates the Chenery doctrine because it put forward a new analysis and

rationale not offered by the ALJ. ECF 17, PgID 600–01. Under the Supreme Court's

decision in the Chenery I, a court reviewing an agency action may consider only the

basis for the action that is proffered by the agency in the rule or order at issue—the

agency cannot offer new post hoc justifications during litigation. SEC v. Chenery

Corp. ("Chenery I"), 318 U.S. 80, 93–94 (1943).

       Here, Bibb offers no specific examples of where the Report puts forth a novel

analysis not offered by the ALJ but merely asserts the broad generalization that the

Report did not consider the ALJ's findings. ECF 17, PgID 600. But a comparison of

the Report and the ALJ's decision shows that both relied on the same medical and

non-medical evidence in the record. And the magistrate judge consistently referenced,

cited, and included evidence to support the determinations of the ALJ in the Report,

not to create a "revised rationale." In doing so, the Report finds that substantial

evidence supports the ALJ's findings and does not draw any novel conclusions.



                                           3
Case 2:19-cv-13428-SJM-RSW ECF No. 21, PageID.627 Filed 01/28/21 Page 4 of 7




Further, a "court may look to any evidence in the record, regardless of whether it has

been cited by the [ALJ]." Heston v. Comm'r of Soc. Sec., 245 F.3d 528, 535 (6th Cir.

2001). Thus, any discrepancy in evidence cited in the Report but not specifically

mentioned by the ALJ is proper when the Court determines whether there is

substantial evidence in the record to support the ALJ's determination. In sum, the

Report does not create any revised rationale, draw new conclusions, or cite evidence

not in the record. The Report does not violate the Chenery I precedent and Bibb's first

objection is overruled.

      Second, Bibb contends that the Report relies on facts related to her non-

communication facts rather than medical opinions as to what the non-communication

information means. ECF 17, PgID 601–02. Bibb asserts that the Report found that

her reading, writing, and spelling deficits were not as severe as alleged. Id. at 601. In

other words, Bibb implies that the magistrate judge improperly assumed the role of

a medical professional. Instead, the Report takes on the appropriate task of

comparing the administrative record to the ALJ's decision to ensure the decision is

supported by substantial evidence. And the Report found the ALJ's mental residual

function capacity ("RFC") was consistent with the various medical experts who

offered testimony and assessments for Bibb. ECF 16, PgID 592–96. The Report

specifically acknowledged that "Plaintiff could read at the third-grade level," but also

found, based on the testimony of Dr. Solomon (Bibbs preferred expert), that the

limitations would not prevent routine, two-to-three step directions from being

understood. Id. at 593. The finding, Solomon noted, is supported by Bibbs ability to



                                           4
Case 2:19-cv-13428-SJM-RSW ECF No. 21, PageID.628 Filed 01/28/21 Page 5 of 7




take care of her child, perform light chores, go shopping, and perform meal

preparation. Id.

      The Report also mentioned Bibbs’ ability to use a smart phone, ability to pass

a driver's exam, high school records suggesting her skills were sufficient to graduate,

and the tests of two experts who both believed she has the requisite skills to manage

her own benefit funds. Id. Each step of the Report is based on evidence in the record

and the expert's analysis of the RFC. Although Bibbs’ objection invites the Court to

reweigh the evidence based on the record evidence that supports her case, that is

beyond the province of the Court. See Mullins v. Sec'y of Health & Human Servs., 680

F.2d 472, 472 (6th Cir. 1982) (per curiam) ("Our task is not to reweigh the evidence.

That is solely the province of the Secretary."). Thus, the Report relied on experts'

medical opinions and permissible observations of Bibb's daily living and work history

to review the ALJ's determination that Bibb's limited ability to read, write, and spell

does not prevent her from performing a limited range of unskilled work was

supported by the record.

      Finally, Bibb claims that the Report incorrectly cited case law in support of the

Report's findings against Bibb's position. ECF 17, PgID 602–04. Bibb specifically

cited four cases she believes were "incorrectly applied as precedent." Id. at 602. But

all the cited authority, although not binding precedent, is persuasive and suggests

that individuals with reading ability limited to the third grade may hold jobs

requiring language-level-1 skills. The discrepancies that Bibb attempts to draw

between precedent are distinctions without difference because the core proposition



                                          5
Case 2:19-cv-13428-SJM-RSW ECF No. 21, PageID.629 Filed 01/28/21 Page 6 of 7




remains the same: a person with third grade reading abilities may hold a language-

level-1 job. And there is no evidence to suggest Bibb reads below a third-grade level.

As the Report, regulations, and evidence all support, there is not one piece of evidence

that controls whether a person can perform specific levels of work and the arguments

proffered by Bibb in favor of a clean-line rule conflict with the state of the law. In

sum, the Report properly identifies relevant, persuasive authority that outlines how

a person's reading level may interact with the language skills required to perform

certain levels of jobs. Those precedents, while not binding, were informative to the

Report in determining whether the ALJ's decision was well supported.

                                   CONCLUSION

      The Court has carefully reviewed the parties' motions, the Report, and Bibb's

objections. The Court finds Bibb's objections unconvincing and agrees with the

Report's recommendation to grant the Commissioner's motion for summary judgment

and deny Bibb's motion for summary judgment.

                                       ORDER

      WHEREFORE, it is hereby ORDERED that Bibb's objections [17] are

OVERRULED.

      IT IS FURTHER ORDERED that the magistrate judge's Report and

Recommendation [16] is ADOPTED.

      IT IS FURTHER ORDERED that Bibb's Motion for Summary Judgment [10]

is DENIED.




                                           6
Case 2:19-cv-13428-SJM-RSW ECF No. 21, PageID.630 Filed 01/28/21 Page 7 of 7




      IT IS FURTHER ORDERED that the Commissioner's Motion for Summary

Judgment [14] is GRANTED.

      IT IS FURTHER ORDERED that this case is DISMISSED WITH

PREJUDICE.

      SO ORDERED.

                                            s/Stephen J. Murphy, III
                                            STEPHEN J. MURPHY, III
                                            United States District Judge
Dated: January 28, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on January 28, 2021, by electronic and/or ordinary mail.


                                            s/David P. Parker
                                            Case Manager




                                        7
